Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 25 October 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Dear Sr:
Elizabeth Town [New Jersey] Octr: 25th: 1799.

I arrived at this place this afternoon from Rhode Island, via Paulus Hook. Mrs: Pinckney has sustained the fatigue of her Voyage & Journey better than I expected. She is however much tired, & I shall not be able to leave her tomorrow; but I trust she will be so much recovered as to enable me to pay my respects to you on sunday. If that should not be the case, I will wait upon you the first day I can with propriety do so. The envoys are then to sail. I presume this must be a very deep measure; much too profound for my penetration. I always am
Yours very sincerely
Charles Cotesworth Pinckney
Major General Hamilton

